
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



FORM OF

SEPARATION AND DISTRIBUTION AGREEMENT

by and between

AMERICAN EXPRESS COMPANY

and

AMERIPRISE FINANCIAL, INC.

Dated as of August 24, 2005


--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS
Section 1.01.
 
Definitions
 
2
Section 1.02.
 
General Interpretive Principles
 
7
ARTICLE II
THE RECAPITALIZATION, CONTRIBUTION AND SEPARATION
Section 2.01.
 
Recapitalization and Other Transactions
 
7
Section 2.02.
 
Contribution
 
8
Section 2.03.
 
The Separation and Related Transactions
 
8
Section 2.04.
 
Conditions Precedent to Consummation of the Recapitalization, Separation and the
Contribution
 
12
ARTICLE III
THE DISTRIBUTION
Section 3.01.
 
Actions Prior to the Distribution
 
12
Section 3.02.
 
The Distribution
 
13
Section 3.03.
 
Conditions to Distribution
 
14
ARTICLE IV
SURVIVAL AND INDEMNIFICATION
Section 4.01.
 
Survival of Agreements
 
15
Section 4.02.
 
Indemnification by Ameriprise
 
15
Section 4.03.
 
Indemnification by AXP
 
15
Section 4.04.
 
Insurance
 
16
Section 4.05.
 
Procedures for Indemnification of Third-Party Claims
 
16
Section 4.06.
 
Additional Matters
 
17
Section 4.07.
 
Contribution
 
18
Section 4.08.
 
Survival of Indemnities
 
18
Section 4.09.
 
Remedies Cumulative
 
18
Section 4.10.
 
Ancillary Agreements
 
18
ARTICLE V
CERTAIN ADDITIONAL COVENANTS
Section 5.01.
 
Consents for Business
 
18
Section 5.02.
 
Additional Consents
 
19


i

--------------------------------------------------------------------------------




Section 5.03.
 
Further Assurances
 
19
Section 5.04.
 
Certain Business Matters
 
20
Section 5.05.
 
Settlement of Certain Insurance Claims; Business Interruption Release.
 
20
ARTICLE VI
ACCESS TO INFORMATION
Section 6.01.
 
Agreement for Exchange of Information
 
21
Section 6.02.
 
Ownership of Information
 
22
Section 6.03.
 
Compensation for Providing Information
 
22
Section 6.04.
 
Record Retention
 
22
Section 6.05.
 
Limitation of Liability
 
23
Section 6.06.
 
Other Agreements Providing for Exchange of Information
 
23
Section 6.07.
 
Production of Witnesses; Records; Cooperation
 
23
Section 6.08.
 
Confidentiality
 
24
ARTICLE VII
NO REPRESENTATION OR WARRANTY
Section 7.01.
 
No Representations or Warranties
 
25
ARTICLE VIII
TERMINATION
Section 8.01.
 
Termination
 
25
Section 8.02.
 
Effect of Termination
 
26
ARTICLE IX
MISCELLANEOUS
Section 9.01.
 
Complete Agreement; Representations
 
26
Section 9.02.
 
Costs and Expenses
 
26
Section 9.03.
 
Governing Law
 
26
Section 9.04.
 
Notices
 
26
Section 9.05.
 
Amendment, Modification or Waiver
 
27
Section 9.06.
 
No Assignment; Binding Effect; No Third-Party Beneficiaries
 
27
Section 9.07.
 
Counterparts
 
28
Section 9.08.
 
Negotiation
 
28
Section 9.09.
 
Specific Performance
 
28
Section 9.10.
 
New York Forum
 
28
Section 9.11.
 
Interpretation; Conflict With Ancillary Agreements
 
29
Section 9.12.
 
Severability
 
29

ii

--------------------------------------------------------------------------------



Exhibits
Amended and Restated Bylaws of Ameriprise
 
Exhibit A Amended and Restated Certificate of Incorporation of Ameriprise  
Exhibit B Form of Employee Benefits Agreement   Exhibit C Form of FSB Purchase
and Assumption Agreement   Exhibit D Form of Intellectual Property License and
Transfer Agreement   Exhibit E Form of Marketing and Branding Agreement  
Exhibit F Form of Reinsurance and Purchase Agreements   Exhibit G Form of Tax
Allocation Agreement   Exhibit H Form of Transition Services Agreements  
Exhibit I
Schedules
AXP Assigned Agreements
 
Schedule 2.03(c)(i) Ameriprise Assigned Agreements   Schedule 2.03(c)(ii)
Surviving AXP Group and Ameriprise Group Agreements   Schedule 2.03(d) AXP
Statements in Information Statement   Schedule 4.03(f) Reimbursable Expenses
Apportionment   Schedule 9.02

iii

--------------------------------------------------------------------------------




FORM OF SEPARATION AND DISTRIBUTION AGREEMENT


        This SEPARATION AND DISTRIBUTION AGREEMENT (this "Agreement"), dated as
of August 24, 2005, by and between American Express Company, a New York
corporation ("AXP"), and Ameriprise Financial, Inc., a Delaware corporation and
a wholly owned subsidiary of AXP ("Ameriprise", and, together with AXP, each, a
"Party" and collectively, the "Parties").


RECITALS


        WHEREAS, the Board of Directors of AXP has determined that it is in the
best interests of AXP to separate the Ameriprise Business (as defined below) and
the AXP Business (as defined below) into two independent public companies (the
"Separation"), on the terms and subject to the conditions set forth in this
Agreement, in order to resolve issues related to the allocation of capital and
management resources between the Ameriprise Business and the AXP Business, and
to give Ameriprise greater flexibility to manage, invest in, and expand the
Ameriprise Business while ensuring that AXP can focus its time and resources on
the development of the AXP Business;

        WHEREAS, to effect the Separation, AXP intends to make the Contribution
(as defined below);

        WHEREAS, to further effect the Separation, Ameriprise intends to retain
ownership and possession of all Ameriprise Assets (as defined below) and AXP
intends to retain ownership and possession of all AXP Assets (as defined below);

        WHEREAS, to further effect the Separation, Ameriprise intends to remain
solely liable for all Ameriprise Liabilities (as defined below) and AXP intends
to remain solely liable for all AXP Liabilities (as defined below);

        WHEREAS, AXP intends to distribute on a pro rata basis to holders of
issued and outstanding shares of common stock, par value $0.20 per share, of AXP
("AXP Common Stock"), other than shares of AXP Common Stock held in the treasury
of AXP, all of the issued and outstanding shares of Ameriprise Common Stock, par
value $0.01 per share, ("Ameriprise Common Stock") beneficially owned by AXP, by
means of a dividend of such Ameriprise Common Stock to such shareholders (the
"Distribution"), on the terms and subject to the conditions set forth in this
Agreement;

        WHEREAS, it is the intention of the Parties that, for United States
federal income tax purposes, the Separation, Contribution and Distribution and
the other transactions contemplated herein shall qualify as transactions that
are generally tax-free within the meaning of Section 355 (and other related
provisions) of the U.S. Internal Revenue Code of 1986, as amended (the "Code");

        WHEREAS, the Board of Directors of AXP has (i) determined that the
Separation, the Contribution, the Distribution and the other transactions
contemplated by this Agreement and the Ancillary Agreements (as defined below)
are in furtherance of and consistent with its business strategy and are in the
best interests of AXP and (ii) approved this Agreement and each of the Ancillary
Agreements; and

        WHEREAS, it is appropriate and desirable to set forth the principal
corporate transactions required to effect the Separation, the Contribution and
the Distribution and certain other agreements that will govern certain matters
relating to these transactions and the relationship of AXP and Ameriprise and
their respective Subsidiaries following the Distribution.

        NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein and for
other good and valuable consideration, the receipt

--------------------------------------------------------------------------------




and sufficiency of which is hereby acknowledged, and intending to be legally
bound hereby, the Parties hereby agree as follows:


ARTICLE I

DEFINITIONS


        SECTION    1.01.    Definitions.    As used in this Agreement, the
following terms shall have the meanings set forth below:

        "Action" means any claim, demand, action, cause of action, suit,
countersuit, arbitration, litigation, inquiry, proceeding or investigation by or
before any Governmental Authority or any arbitration or mediation tribunal or
authority.

        "AEIDC" means American Express International Deposit Company, a Cayman
Islands company.

        "Affiliate" means, with respect to any specified Person, any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with, such specified
Person; provided, however, that for purposes of this Agreement, no member of
either Group shall be deemed to be an Affiliate of any member of the other
Group. As used herein, "control" means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such entity, whether through ownership of voting securities or other interests,
by contract or otherwise.

        "Agreement" has the meaning assigned to such term in the Preamble
hereto.

        "Amended and Restated Bylaws" means the Amended and Restated Bylaws of
Ameriprise substantially in the form of Exhibit A hereto, with such changes as
may be agreed to by the Parties.

        "Amended and Restated Certificate of Incorporation" means the Amended
and Restated Certificate of Incorporation of Ameriprise substantially in the
form of Exhibit B hereto, with such changes as may be agreed to by the Parties.

        "Ameriprise" has the meaning assigned to such term in the Preamble
hereto.

        "Ameriprise Assets" means, without duplication:

        (i)    all of the outstanding shares of all classes of capital stock of
Ameriprise Subsidiaries owned (either of record or beneficially) by Ameriprise,
as of the Effective Time;

        (ii)   all of the Assets included on the unaudited interim consolidated
balance sheet of Ameriprise, including the notes thereto, as of March 31, 2005
(the "Balance Sheet") to the extent such Assets would have been included as
Assets on a consolidated balance sheet of Ameriprise, and the notes thereto, as
of the Effective Time (were such balance sheet and notes to be prepared) on a
basis consistent with the determination of Assets included on the Balance Sheet;

        (iii)  all other Assets that are of a nature or type that would have
resulted in such Assets being included as Assets on a consolidated balance sheet
of Ameriprise, and the notes thereto, as of the Effective Time (were such
balance sheet and notes to be prepared) on a basis consistent with the
determination of Assets included on the Balance Sheet;

        (iv)  the Assets expressly contributed, assigned, transferred, conveyed
or delivered to Ameriprise pursuant to the Ancillary Agreements;

        (v)   the Contribution;

        (vi)  the contract rights, licenses, Trade Secrets, know-how, and any
other rights and Intellectual Property, and any other rights, claims or
properties (including any and all rights as an insured party under any AXP
insurance policy), in each case of Ameriprise and as of the Effective Time; and

2

--------------------------------------------------------------------------------



        (vii) all other Assets that are held by Ameriprise and that are used or
held primarily for use in or necessary to the operation of the Ameriprise
Business.

        "Ameriprise Business" means the business and operations conducted by the
Ameriprise Group from time to time, whether prior to, at or after the Effective
Time, including the business and operations conducted by the Ameriprise Group,
as more fully described in the Information Statement; provided that "Ameriprise
Business" shall not include AMEX Assurance.

        "Ameriprise Common Stock" has the meaning assigned to such term in the
Recitals hereto.

        "Ameriprise Group" means Ameriprise and each of its Subsidiaries and
Affiliates and any corporation or entity that may become part of such Group from
time to time.

        "Ameriprise Indemnified Parties" has the meaning assigned to such term
in Section 4.03.

        "Ameriprise Liabilities" means, without duplication:

        (i)    all outstanding Liabilities included on the Balance Sheet, to the
extent such Liabilities would have been included on a consolidated balance sheet
of Ameriprise, and the notes thereto, as of the Effective Time (were such
balance sheet and notes to be prepared) on a basis consistent with the
determination of Liabilities included on the Balance Sheet;

        (ii)   all other Liabilities that are of a nature or type that would
have resulted in such Liabilities being included as Liabilities on a
consolidated balance sheet of Ameriprise, and the notes thereto, as of the
Effective Time (were such balance sheet and notes to be prepared) on a basis
consistent with the determination of Liabilities included on the Balance Sheet;

        (iii)  all Liabilities expressly assumed by Ameriprise pursuant to the
Ancillary Agreements; and

        (iv)  all Liabilities to the extent relating to, arising out of or
resulting from actions, inactions, events, omissions, conditions, facts or
circumstances occurring or existing prior to, at or after the Effective Time, in
each case to the extent such Liabilities relate to, arise out of or result from
any Ameriprise Asset or the Ameriprise Business.

        "AMEX Assurance" means AMEX Assurance Company, an Illinois stock
insurance company.

        "Amexco" means Amexco Insurance Company, a Vermont insurance company.

        "Ancillary Agreements" means the Employee Benefits Agreement, the
Marketing and Branding Agreement, the Intellectual Property License and Transfer
Agreement, the FSB Purchase and Assumption Agreement, the Transition Services
Agreements, the Tax Allocation Agreement and the Reinsurance and Purchase
Agreements.

        "Asset" means any right, property or asset, whether real, personal or
mixed, tangible or intangible, of any kind, nature and description, whether
accrued, contingent or otherwise, and wheresoever situated and whether or not
carried or reflected, or required to be carried or reflected, on the books of
any Person.

        "AXP" has the meaning assigned to such term in the Preamble hereto.

        "AXP Assets" means all Assets of the AXP Group, other than the
Ameriprise Assets.

        "AXP Business" means all businesses and operations of the AXP Group,
other than the Ameriprise Business.

        "AXP Common Stock" has the meaning assigned to such term in the Recitals
hereto.

        "AXP Group" means AXP and each of its Affiliates and Subsidiaries, and
any corporation or entity that may become part of such Group from time to time,
other than the Ameriprise Group.

        "AXP Indemnified Parties" has the meaning assigned to such term in
Section 4.02.

        "AXP Liabilities" means those Liabilities of AXP, other than the
Ameriprise Liabilities.

3

--------------------------------------------------------------------------------



        "Business" means the Ameriprise Business and/or the AXP Business, as the
context requires.

        "Code" has the meaning assigned to such term in the Recitals hereto.

        "Consents" means any consents, waivers, notices, reports or other
filings to be made, or any registrations, licenses, permits, authorizations to
be obtained from, or approvals from, or notification requirements to, any third
parties, including any Governmental Authority.

        "Contribution" means a contribution of capital in an amount equal to
one billion sixty-five million dollars ($1,065,000,000).

        "Delayed Transfer Asset and/or Liability" has the meaning assigned to
such term in Section 2.03(b).

        "Dispute Escalation Notice" has the meaning assigned to such term in
Section 9.08.

        "Distribution" has the meaning assigned to such term in the Recitals
hereto.

        "Distribution Agent" means The Bank of New York.

        "Distribution Agent Agreement" has the meaning assigned to such term in
Section 3.01(b).

        "D&O/Fid. Claims" shall have the meaning assigned to such term in
Section 5.05(e).

        "D&O/Fid. Insurers" shall have the meaning assigned to such term in
Section 5.05(e).

        "D&O/Fid. Policies" shall have the meaning assigned to such term in
Section 5.05(e).

        "Distribution Date" means the date on which the Distribution shall be
effected, such date to be determined by, or under the authority of, the Board of
Directors of AXP in its sole and absolute discretion.

        "Effective Time" means the time at which the Distribution occurs on the
Distribution Date.

        "Employee Benefits Agreement" means the employee benefits agreement to
be entered into by and between AXP and Ameriprise, substantially in the form of
Exhibit C hereto, with such changes as may be agreed to by the Parties.

        "Exchange Act" means the United States Securities Exchange Act of 1934,
as amended, together with the rules and regulations promulgated thereunder.

        "FIFO Basis" means, with respect to the payment of Unrelated Claims
pursuant to the same AXP insurance policy, the payment in full of each
successful claim (regardless of whether AXP or Ameriprise is the claimant) in
the order in which such successful claim is approved by the insurance carrier,
until the limit of the applicable AXP insurance policy is met.

        "FSB Purchase and Assumption Agreement" means the FSB purchase and
assumption agreement to be entered into between AXP and Ameriprise,
substantially in the form attached hereto as Exhibit D, with such changes as may
be agreed to by the Parties.

        "Governmental Authority" means any federal, state, local, foreign or
international court, government, department, commission, board, bureau or
agency, or any other regulatory, self-regulatory, administrative or governmental
organization or authority, including the NYSE.

        "Group" means the AXP Group and/or the Ameriprise Group, as the context
requires.

        "Indemnified Party" has the meaning assigned to such term in
Section 4.03.

        "Indemnifying Party" means Ameriprise, for any indemnification
obligation arising under Section 4.02, and AXP, for any indemnification
obligation arising under Section 4.03.

        "Information" means all information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including non-public financial information,
studies, reports, records, books, accountants' work papers, contracts,
instruments, surveys,

4

--------------------------------------------------------------------------------




discoveries, ideas, concepts, know-how, techniques, designs, specifications,
drawings, blueprints, diagrams, models, prototypes, samples, flow charts, data,
computer data, disks, diskettes, tapes, computer programs or other Software,
marketing plans, customer data, communications by or to attorneys, memos and
other materials prepared by attorneys and accountants or under their direction
(including attorney work product), and other technical, financial, legal,
employee or business information or data.

        "Information Statement" means the information statement and any related
documentation to be distributed to holders of AXP Common Stock in connection
with the Distribution, including any amendments or supplements thereto.

        "Insurer" has the meaning assigned to such term in Section 5.05(d).

        "Intellectual Property" means all intellectual property and other
similar proprietary rights in any jurisdiction, whether owned or held for use
under license, whether registered or unregistered, including such rights in and
to: (i) trademarks, trade dress, service marks, certification marks, logos, and
trade names, and the goodwill associated with the foregoing (collectively,
"Trademarks"); (ii) patents and patent applications, and any and all divisions,
continuations, continuations-in-part, reissues, continuing patent applications,
reexaminations, and extensions thereof, any counterparts claiming priority
therefrom, utility models, patents of importation/confirmation, certificates of
invention, certificates of registration, design registrations or patents and
like rights (collectively, "Patents"); inventions, invention disclosures,
discoveries and improvements, whether or not patentable; (iii) writings and
other works of authorship ("Copyrights"); (iv) trade secrets (including, those
trade secrets defined in the Uniform Trade Secrets Act and under corresponding
foreign statutory Law and common law), Information, business, technical and
know-how information, business processes, non-public information, proprietary
information and confidential information and rights to limit the use or
disclosure thereof by any Person (collectively, "Trade Secrets"); (v) software,
including data files, source code, object code, application programming
interfaces, databases and other software-related specifications and
documentation (collectively, "Software"); (vi) domain names and uniform resource
locators; (vii) moral rights; (viii) privacy and publicity rights; (ix) any and
all technical information, Software, specifications, drawings, records,
documentation, works of authorship or other creative works, ideas, knowledge,
invention disclosures or other data, not including works subject to Copyright,
Patent or Trademark protection ("Technology"); (x) advertising and promotional
materials, whether or not copyrightable; and (xi) claims, causes of action and
defenses relating to the enforcement of any of the foregoing; in each case,
including any registrations of, applications to register, and renewals and
extensions of, any of the foregoing with or by any Governmental Authority in any
jurisdiction.

        "Intellectual Property License and Transfer Agreement" means the
intellectual property license and transfer agreement to be entered into between
AXP and Ameriprise, substantially in the form attached hereto as Exhibit E, with
such changes as may be agreed to by the Parties.

        "Inter-Group Indebtedness" means any intercompany receivables, payables,
accounts, advances, loans, guarantees, commitments and indebtedness for borrowed
funds between a member of the AXP Group and a member of the Ameriprise Group;
provided, that "Inter-Group Indebtedness" shall not include any contingent
Liabilities and accounts payable arising pursuant to the Ancillary Agreements,
any agreements with respect to continuing transactions between AXP and
Ameriprise and any other agreements entered into in the ordinary course of
business.

        "Law" means any applicable foreign, federal, national, state, provincial
or local law (including common law), statute, ordinance, rule, regulation, code
or other requirement enacted, promulgated, issued or entered into, or act taken,
by a Governmental Authority.

        "Liabilities" means all debts, liabilities, obligations,
responsibilities, response actions, Losses, damages (whether compensatory,
punitive, consequential, treble or other), fines, penalties and sanctions,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
foreseen or

5

--------------------------------------------------------------------------------




unforeseen, on- or off-balance sheet, joint, several or individual, asserted or
unasserted, accrued or unaccrued, known or unknown, whenever arising, including
those arising under or in connection with any Law, or other pronouncements of
Governmental Authorities constituting an Action, order or consent decree of any
Governmental Authority or any award of any arbitration tribunal, and those
arising under any contract, guarantee, commitment or undertaking, whether sought
to be imposed by a Governmental Authority, private party, or a Party, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute, or otherwise, and including any costs, expenses, interest,
attorneys' fees, disbursements and expense of counsel, expert and consulting
fees, fees of third party administrators, and costs related thereto or to the
investigation or defense thereof.

        "Loss" means any claim, demand, complaint, damages, loss, liability,
cost or expense arising out of, relating to or in connection with any Action.

        "Marketing and Branding Agreement" means the marketing and branding
agreement to be entered into between AXP and Ameriprise, substantially in the
form attached hereto as Exhibit F, with such changes as may be agreed to by the
Parties.

        "Mixed Account" has the meaning assigned to such term in
Section 2.03(g)(ii).

        "Mixed Contract" has the meaning assigned to such term in
Section 2.03(g)(i).

        "NYSE" means the New York Stock Exchange, Inc.

        "Parties" has the meaning assigned to such term in the Preamble hereto.

        "Person" means any natural person, corporation, general or limited
partnership, limited liability company or partnership, joint stock company,
joint venture, association, trust, bank, trust company, land trust, business
trust or other organization, whether or not a legal entity, and any Governmental
Authority.

        "Policies" has the meaning assigned to such term in Section 5.05(d).

        "Recapitalization" has the meaning assigned to such term in
Section 2.01(a).

        "Record Date" means the date to be determined by the Board of Directors
of AXP as the record date for determining shareholders of AXP entitled to
receive shares of Ameriprise Common Stock pursuant to the Distribution.

        "Registration Statement" means the Registration Statement on Form 10 of
Ameriprise relating to the registration under the Exchange Act of Ameriprise
Common Stock, including any amendments or supplements thereto.

        "Reimbursable Expenses" means the costs and expenses incurred by AXP or
Ameriprise, as the case may be, that are set forth on Schedule 9.02 hereof.

        "Reimbursing Party" has the meaning assigned to such term in
Section 9.02.

        "Reinsurance and Purchase Agreements" means the (i) reinsurance
agreement to be entered into by and between Amexco and AMEX Assurance and
(ii) the share purchase agreement to be entered into by and between Ameriprise,
IDS Property Casualty Insurance Company and American Express Travel Related
Services Company, Inc., in each case, substantially in the forms attached hereto
as Exhibit G, with such changes as may be agreed to by the parties thereto.

        "Related Claims" means a claim or claims against an AXP insurance policy
made by each of AXP and/or its insured parties, on the one hand, or Ameriprise
and/or its insured parties, on the other hand, filed in connection with Losses
suffered by each of AXP and Ameriprise arising out of the same underlying
transaction, transactions, event or events.

        "Release" has the meaning assigned to such term in Section 5.05(d).

6

--------------------------------------------------------------------------------





        "SEC" means the United States Securities and Exchange Commission.

        "Separation" has the meaning assigned to such term in the Recitals
hereto.

        "Shared Employee" has the meaning assigned to such term in
Section 2.03(h).

        "SOX" means the Sarbanes-Oxley Act of 2002, as amended from time to
time.

        "Subsidiary" means, with respect to any Person, any other Person of
which a Person (either alone or through or together with any other Subsidiary of
such Person) owns, directly or indirectly, a majority of the stock or other
equity interests the holders of which are generally entitled to vote for the
election of the board of directors or other governing body of such corporation
or other legal entity.

        "Tax Allocation Agreement" means the tax allocation agreement to be
entered into by and between AXP and Ameriprise, substantially in the form
attached hereto as Exhibit H, with such changes as may be agreed to by the
Parties.

        "Third-Party Claim" has the meaning assigned to such term in
Section 4.05(a).

        "Transition Services Agreements" means (i) the transition services
agreement to be entered into by and between AXP and Ameriprise, (ii) the
Transition Banking Services Agreement for Ameriprise One Financial Account and
Direct Banking to be entered into by and between American Express Bank, FSB and
Ameriprise, and (iii) the Transition Banking Services Agreement for Personal
Trust Services to be entered into by and between American Express Bank, FSB and
Ameriprise, in each case, substantially in the forms attached hereto as
Exhibit I, with such changes as may be agreed to by the Parties.

        "Unrelated Claims" means a claim or claims against an AXP insurance
policy made by each of AXP and/or its insured parties, on the one hand, or
Ameriprise and/or its insured parties, on the other hand, filed in connection
with Losses suffered by each of AXP and Ameriprise arising out of unrelated and
separate transactions or events.

        SECTION 1.02.    General Interpretive Principles. (a) Words in the
singular shall include the plural and vice versa, and words of one gender shall
include the other gender, in each case, as the context requires, (b) the words
"hereof," "herein," "hereunder," and "herewith" and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement, and references to Article,
Section, paragraph, exhibit and schedule are references to the Articles,
Sections, paragraphs, exhibits and schedules to this Agreement unless otherwise
specified, (c) the word "including" and words of similar import when used in
this Agreement shall mean "including, without limitation," unless otherwise
specified and (d) any reference to any federal, state, local or non-U.S. statute
or Law shall be deemed to also refer to all rules and regulations promulgated
thereunder, unless the context otherwise requires.


ARTICLE II

THE RECAPITALIZATION, CONTRIBUTION AND SEPARATION


        SECTION 2.01.    Recapitalization and Other Transactions.    On or prior
to the Distribution Date, and subject to satisfaction or waiver of the
conditions set forth in Section 2.04:

        (a)    the Ameriprise Common Stock shall be recapitalized (the
"Recapitalization") such that the number of shares of Ameriprise Common Stock
issued and outstanding and owned by AXP immediately prior to the Effective Time
shall be in an amount calculated on the basis of the following: one (1) share of
Ameriprise Common Stock shall equal five (5) shares of AXP Common Stock issued

7

--------------------------------------------------------------------------------




and outstanding immediately prior to the Distribution. Such Ameriprise Common
Stock owned by AXP will constitute all of the issued and outstanding capital
stock of Ameriprise; and

        (b)    Ameriprise shall enter into a bridge loan facility with a
third-party creditor or third-party creditors, in form and substance acceptable
to AXP, which (i) shall be for the account of Ameriprise, (ii) shall be deemed
to constitute an Ameriprise Liability and (iii) shall be used by Ameriprise for
the purpose of satisfying those obligations set forth in Section 2.03(e).

        SECTION 2.02.    Contribution. On or prior to the Distribution Date and
subject to the satisfaction or waiver of the conditions set forth in
Section 2.04, AXP shall make the Contribution to Ameriprise.

        SECTION 2.03.    The Separation and Related
Transactions.    (a)    (i)    The Parties acknowledge that the Separation,
subject to the terms and conditions hereof and of the Ancillary Agreements, will
result in (A) Ameriprise directly or indirectly operating the Ameriprise Group
and the Ameriprise Business, continuing to own the Ameriprise Assets and
retaining and continuing to be liable for the Ameriprise Liabilities and (B) AXP
directly or indirectly operating the AXP Group and the AXP Business, continuing
to own the AXP Assets and retaining and continuing to be liable for the AXP
Liabilities.

        (ii)    Pursuant to the Separation, Ameriprise, or a member of the
Ameriprise Group, shall remain and be the sole owner, and shall have exclusive
right, title and interest in and to, all Ameriprise Assets. Concurrently
therewith, Ameriprise shall remain solely liable for and shall faithfully
perform, fulfill and discharge fully in due course all of the Ameriprise
Liabilities in accordance with their respective terms. Pursuant to the
Separation, AXP, or a member of the AXP Group, shall remain the sole owner, and
shall have exclusive right, title and interest in and to, all AXP Assets.
Concurrently therewith, AXP shall remain and be solely liable for and shall
faithfully perform, fulfill and discharge fully in due course all of the AXP
Liabilities in accordance with their respective terms. From and after the
Effective Time, Ameriprise or a member of the Ameriprise Group shall be solely
responsible for all Ameriprise Liabilities and AXP or a member of the AXP Group
shall be solely responsible for all AXP Liabilities, regardless of when or where
such Liabilities arose or arise, or whether the facts on which they are based
occurred prior to, on or subsequent to the Distribution Date, regardless of
where or against whom such Liabilities are asserted or determined (including any
Liabilities arising out of claims made by AXP's or Ameriprise's respective
directors, officers, employees, agents, Subsidiaries or Affiliates against any
member of the AXP Group or the Ameriprise Group, as the case may be) or whether
asserted or determined prior to the date hereof, and regardless of whether
arising from or alleged to arise from negligence, recklessness, violation of
Law, fraud or misrepresentation by any member of the AXP Group or the Ameriprise
Group or any of their respective directors, officers, employees, agents,
Subsidiaries or Affiliates, as the case may be. Notwithstanding anything herein
to the contrary, this Section 2.03(a)(ii) shall not apply to any Assets or
Liabilities contributed, assigned, transferred, conveyed, delivered and/or
assumed under any Ancillary Agreement, which shall be governed by the terms
thereof.

        (iii)    Subject to any Ancillary Agreement and to the extent that prior
to the Effective Time, (A) AXP owns or is in possession of any Ameriprise Asset
or Ameriprise owns or is in possession of any AXP Asset or (B) AXP is liable to
any third party for any Ameriprise Liability or Ameriprise is liable to any
third party for any AXP Liability, AXP and Ameriprise shall, and shall cause the
respective members of their Groups to, cooperate and use their respective
reasonable best efforts to obtain the necessary Consents to, and shall,
contribute, assign, transfer, convey and/or deliver any AXP Asset or Ameriprise
Asset, as the case may be, and/or assume any AXP Liability or Ameriprise
Liability, as the case may be, such that, on or prior to the Effective Time,
Ameriprise or a member of the Ameriprise Group owns and is in possession of the
Ameriprise

8

--------------------------------------------------------------------------------






Assets and is solely liable for the Ameriprise Liabilities and AXP or a member
of the AXP Group owns and is in possession of the AXP Assets and is solely
liable for the AXP Liabilities.

        (b)    Delayed Transfer of Assets and/or Liabilities.    To the extent
that any contribution, assignment, transfer, conveyance, delivery or assumption
required pursuant to Section 2.03 shall not have been consummated as of the
Effective Time, whether by its terms or by operation of Law (any such Asset
and/or Liability, a "Delayed Transfer Asset and/or Liability") and subject to
any Ancillary Agreement: (i) AXP and Ameriprise thereafter shall, and shall
cause the members of their respective Groups to, use reasonable best efforts and
cooperate to effect such contribution, assignment, transfer, conveyance,
delivery or assumption as promptly following the Effective Time as shall be
practicable; (ii) AXP shall thereafter, with respect to any such Ameriprise
Asset, use reasonable best efforts, with the costs of AXP related thereto to be
promptly reimbursed by Ameriprise, to hold such Ameriprise Asset in trust for
the use and benefit of Ameriprise and, with respect to any such Ameriprise
Liability, retain such Ameriprise Liability for the account of Ameriprise; and
(iii) Ameriprise shall thereafter, with respect to any such AXP Asset, use
reasonable best efforts, with the costs of Ameriprise related thereto to be
promptly reimbursed by AXP, to hold such AXP Asset in trust for the use and
benefit of AXP and, with respect to any such AXP Liability, to retain such AXP
Liability for the account of AXP, in each case in order to place each Party,
insofar as is reasonably possible, in the same position as would have existed
had such Delayed Transfer Asset and/or Liability been contributed, assigned,
transferred, conveyed, delivered or assumed as contemplated hereby (it being
understood that neither AXP (with respect to any Ameriprise Asset or Ameriprise
Liability) nor Ameriprise (with respect to any AXP Asset or AXP Liability) shall
be required to take any action pursuant to this clause that would, or could
reasonably be expected to, result in any financial obligation to it or any
restriction on its business or operations, except as may be required in any
Ancillary Agreement. To the extent that Ameriprise is provided the use or
benefit of any Ameriprise Asset or has any Ameriprise Liability held for its
account pursuant to this Section 2.03(b), Ameriprise shall perform, for the
benefit of AXP and any third Person, the obligations of AXP thereunder or in
connection therewith, or as may be directed by AXP and if Ameriprise shall fail
to perform to the extent required herein, Ameriprise shall hold AXP harmless and
indemnify AXP therefor. To the extent that AXP is provided the use or benefit of
any AXP Asset or has any AXP Liability held for its account pursuant to this
Section 2.03(b), AXP shall perform, for the benefit of Ameriprise and any third
Person, the obligations of Ameriprise thereunder or in connection therewith, or
as may be directed by Ameriprise and if AXP shall fail to perform to the extent
required herein, AXP shall hold Ameriprise harmless and indemnify Ameriprise
therefor. Each Party shall, and/or shall cause members of its Group to, as and
when any such Delayed Transfer Asset and/or Liability becomes contributable,
assignable, transferable, conveyable, deliverable or assumable by such Party,
effect such contribution, assignment, transfer, conveyance, delivery or
assumption, as applicable, as promptly as practicable thereafter.

        (c)    Assignment of Certain Agreements.    Subject to the Ancillary
Agreements and to Section 2.03(g) hereof, (i) AXP shall assign to Ameriprise all
of its right, title and interest under the agreements comprising Ameriprise
Assets, as set forth on Schedule 2.03(c)(i) attached hereto, and (ii) Ameriprise
shall assign to AXP all of its right, title and interest under the agreements
comprising AXP Assets, as set forth on Schedule 2.03(c)(ii) attached hereto, and
each Party shall execute and deliver any and all instruments of substitution and
such other instruments or agreements as shall be necessary in connection with
the discharge of the other Party from its respective obligations with respect to
such agreements.

        (d)    Termination of Certain Agreements.    Subject to Section 2.03(e),
all contracts, licenses, agreements, commitments or other arrangements, formal
or informal, between any member of the AXP Group, on the one hand, and any
member of the Ameriprise Group, on the other hand, in existence on or prior to
the Distribution Date, shall be automatically settled, cancelled, assigned,
assumed or terminated by the Parties at the Effective Time, except (i) for
(A) such agreements specifically set forth

9

--------------------------------------------------------------------------------




on Schedule 2.03(d) attached hereto, (B) this Agreement and (C) each Ancillary
Agreement (including each other agreement or instrument expressly contemplated
by this Agreement or any Ancillary Agreement to be entered into by any of the
Parties or any of the members of their respective Groups), (ii) for any
contracts, licenses, agreements, commitments or other arrangements to which any
Person is a party in addition to either Party or any member of either Group, or
(iii) as otherwise agreed to in good faith by the Parties in writing on or after
the date hereof. Except as expressly provided in Section 2.03(e), from and after
the Distribution Date, no member of either Group shall have any rights or
obligations under any such settled, cancelled, assigned, assumed or terminated
contract, license, agreement, commitment or arrangement with any member of the
other Group.

        (e)    Settlement of Inter-Group Indebtedness.    Except with respect to
the agreements specifically set forth on Schedule 2.03(d), the Parties shall use
their reasonable best efforts to settle all amounts payable in connection with
any Inter-Group Indebtedness on or prior to the Distribution Date, and in any
event shall settle all such amounts payable in connection with such Inter-Group
Indebtedness no later than the 60th day following the Distribution Date.

        (f)    Guarantee Obligations.    (i) AXP and Ameriprise shall cooperate,
and shall cause their respective Groups to cooperate, to terminate, or to cause
a member of the AXP Group to be substituted in all respects for any member of
the Ameriprise Group in respect of, all obligations of such member of the
Ameriprise Group under any AXP Liability for which such member of the Ameriprise
Group may be liable, as guarantor, original tenant, primary obligor or
otherwise. If such termination or substitution is not effected by the
Distribution Date, (A) AXP shall indemnify and hold harmless the Ameriprise
Indemnified Party for any Liability arising from or relating thereto and
(B) without the prior written consent of Ameriprise, from and after the
Distribution Date, AXP shall not, and shall not permit any member of the AXP
Group or any of its Affiliates to, amend, renew or extend the term of, increase
its obligations under, or transfer to a third Person, any loan, lease, contract
or other obligation for which any member of the Ameriprise Group is or may be
liable, unless all obligations of the Ameriprise Group with respect thereto are
thereupon terminated by documentation reasonably satisfactory in form and
substance to Ameriprise; provided, that the limitations in clause (B) shall not
apply in the event that a member of the AXP Group obtains a letter of credit
from a financial institution reasonably acceptable to Ameriprise and for the
benefit of any member of the Ameriprise Group with respect to such obligation of
the Ameriprise Group.

        (ii)    AXP and Ameriprise shall cooperate, and shall cause their
respective Groups to cooperate, to terminate, or to cause a member of the
Ameriprise Group to be substituted in all respects for any member of the AXP
Group in respect of, all obligations of such member of the AXP Group under any
Ameriprise Liability for which such member of the AXP Group may be liable, as
guarantor, original tenant, primary obligor or otherwise. If such termination or
substitution is not effected by the Distribution Date, (A) Ameriprise shall
indemnify and hold harmless the AXP Indemnified Party for any Liability arising
from or relating thereto and (B) without the prior written consent of AXP, from
and after the Distribution Date, Ameriprise shall not, and shall not permit any
member of the Ameriprise Group to, amend, renew or extend the term of, increase
its obligations under, or transfer to a third Person, any loan, lease, contract
or other obligation for which any member of the AXP Group is or may be liable,
unless all obligations of the AXP Group with respect thereto are thereupon
terminated by documentation reasonably satisfactory in form and substance to
AXP; provided, that the limitations in clause (B) shall not apply in the event
that a member of the Ameriprise Group obtains a letter of credit from a
financial institution reasonably acceptable to AXP and for the benefit of any
member of the AXP Group with respect to such obligation of the AXP Group.

        (g)    Mixed Contracts; Mixed Accounts.    (i) Unless the Parties agree
otherwise, any agreement to which any member of the AXP Group or the Ameriprise
Group is a party prior to the Effective Time

10

--------------------------------------------------------------------------------



that inures to the benefit or burden of both of the AXP Business and the
Ameriprise Business (a "Mixed Contract") shall be assigned in part to Ameriprise
or one of its Subsidiaries, and/or to AXP or one of its Subsidiaries, as the
case may be, if so assignable, prior to or as of the Effective Time, such that
each Party or its respective Subsidiaries shall be entitled to the rights and
benefits thereof and shall assume the related portion of any obligations
thereunder and any Liabilities inuring to their respective Businesses; provided,
however, that in no event shall either Party be required to assign any Mixed
Contract in its entirety. If any Mixed Contract cannot be so partially assigned,
AXP and Ameriprise shall, and shall cause each of their respective Subsidiaries
to, take such other reasonable and permissible actions to cause: (A) the Assets
associated with that portion of each Mixed Contract that relates to the
Ameriprise Business to be enjoyed by Ameriprise or an Ameriprise Subsidiary;
(B) the Liabilities associated with that portion of each Mixed Contract that
relates to the Ameriprise Business to be borne by Ameriprise or an Ameriprise
Subsidiary; (C) the Assets associated with that portion of each Mixed Contract
that relates to the AXP Business to be enjoyed by AXP or an AXP Subsidiary; and
(D) the Liabilities associated with that portion of each Mixed Contract that
relates to the AXP Business to be borne by AXP or an AXP Subsidiary; provided,
however, that the arrangements described in clauses (A), (B), (C) and (D) shall
terminate on the earlier to occur of (1) the termination of the applicable Mixed
Contract and (2) the second anniversary of the Distribution Date.

        (ii)    Except as may otherwise be agreed by the Parties, neither Party
shall seek to assign any accounts receivable or accounts payable relating to
both the AXP Business and the Ameriprise Business ("Mixed Accounts"). AXP and
Ameriprise shall, and shall cause each of their respective Subsidiaries to, take
such other reasonable and permissible actions to cause: (A) the Assets
associated with that portion of each Mixed Account that relates to the AXP
Business to be enjoyed solely by AXP or an AXP Subsidiary; (B) the Liabilities
associated with that portion of each Mixed Account that relates to the AXP
Business to be borne solely by AXP or an AXP Subsidiary; (C) the Assets
associated with that portion of each Mixed Account that relates to the
Ameriprise Business to be enjoyed solely by Ameriprise or an Ameriprise
Subsidiary; and (D) the Liabilities associated with that portion of each Mixed
Account that relates to the Ameriprise Business to be borne solely by Ameriprise
or an Ameriprise Subsidiary; provided, however, that the arrangements described
in clauses (A), (B), (C) and (D) shall terminate no later than the second
anniversary of the Distribution Date.

        (iii)    Nothing in this Section 2.03(g) shall require any member of
either Group to make any payment, incur any obligation or grant any concession
to any third party in order to effect any transaction contemplated by this
Section 2.03(g).

        (h)    Shared Employees. Immediately prior to the Distribution Date,
(i) each Person who is an officer, director or employee of any member of the
Ameriprise Group and an officer, director or employee of any member of the AXP
Group (a "Shared Employee") and who is to continue as an officer, director or
employee of any member of the Ameriprise Group after the Distribution Date shall
resign, effective at or prior to the Effective Time, from each of such Person's
positions with each member of the AXP Group and (ii) each such Shared Employee
who is to continue as an officer, director or employee of any member of the AXP
Group after the Distribution Date shall resign, effective at or prior to the
Effective Time, from each of such Person's positions with each member of the
Ameriprise Group.

11

--------------------------------------------------------------------------------



        SECTION 2.04.    Conditions Precedent to Consummation of the
Recapitalization, Separation and the Contribution.    The obligations of the
Parties to consummate each of the Recapitalization, the Contribution and the
Separation is subject to the prior or simultaneous satisfaction, or waiver by
AXP in its sole and absolute discretion, of each of the following conditions:

        (a)   final approval of the Recapitalization, the Contribution and the
Separation shall have been given by the Board of Directors of AXP in its sole
and absolute discretion; and

        (b)   each of the conditions precedent to the consummation of the
Distribution set forth in Section 3.03 hereof (other than Section 3.03(j)) shall
have been satisfied or waived by AXP in its sole and absolute discretion.

Each of the foregoing conditions is for the benefit of AXP and AXP may, in its
sole and absolute discretion, determine whether to waive any such condition. Any
determination made by AXP prior to the Recapitalization, the Contribution or the
Separation concerning the satisfaction or waiver of any or all of the conditions
set forth in this Section 2.04 shall be conclusive and binding on the Parties.


ARTICLE III

THE DISTRIBUTION


        Section 3.01.    Actions Prior to the Distribution.    Subject to the
satisfaction or waiver of the conditions set forth in Section 3.03, the actions
set forth in this Section 3.01 shall be taken prior to the Distribution Date.

        (a)    The Board of Directors of AXP shall establish the Distribution
Date and any appropriate procedures in connection with the Distribution. AXP and
Ameriprise shall use reasonable best efforts to (i) cooperate with each other
with respect to the preparation of the Registration Statement and the
Information Statement, (ii) cause the Registration Statement to become effective
under the Exchange Act and to keep the Registration Statement effective until
the Effective Time, and (iii) mail, promptly after effectiveness of the
Registration Statement and on or promptly after the Record Date, and in any
event prior to the Distribution Date, to the holders of AXP Common Stock as of
the Record Date, the Information Statement.

        (b)    AXP shall enter into a distribution agreement with the
Distribution Agent (the "Distribution Agent Agreement") providing for, among
other things, (i) the payment of the Distribution to the holders of AXP Common
Stock in accordance with this Article III and the Distribution Agent Agreement,
and (ii) the designation of Ameriprise as a third-party beneficiary.

        (c)    AXP and Ameriprise shall deliver to the Distribution Agent
(i) share certificates representing (or book-entry transfer authorizations for)
all of the outstanding shares of Ameriprise Common Stock to be distributed in
connection with the payment of the Distribution and (ii) all information
required to complete the Distribution on the basis set forth herein and under
the Distribution Agent Agreement. Following the Distribution Date, upon the
request of the Distribution Agent, Ameriprise shall provide to the Distribution
Agent all certificates for shares (or book-entry transfer authorizations) of
Ameriprise Common Stock that the Distribution Agent shall require in order to
further effect the Distribution.

        (d)    Each of AXP and Ameriprise shall execute and deliver to the other
Party, or cause the appropriate members of its Group to execute and deliver to
the other Party, each of the Ancillary Agreements and any other document
necessary to effect the transactions contemplated by this Agreement.

        (e)    AXP will establish the Record Date and, to the extent possible,
give the NYSE not less than ten days' advance notice of the Record Date in
compliance with Rule 10b-17 under the Exchange Act.

        (f)    Each Party shall cooperate with the other Party to accomplish the
Distribution and shall take any and all actions necessary or desirable to effect
the Distribution.

12

--------------------------------------------------------------------------------



        (g)    The Parties will take all actions and make all filings, as AXP,
in consultation with Ameriprise but ultimately in its sole and absolute
discretion, determines is necessary or appropriate, to cause the transfer or
issuance of all material Consents in order for AXP and Ameriprise to operate
their respective Businesses independently of each other in the manner
contemplated hereunder and under the Ancillary Agreements. Ameriprise will
prepare, file and use reasonable best efforts to make effective an application
for listing of the Ameriprise Common Stock on the NYSE, subject to official
notice of issuance.

        (h)    AXP shall, in its sole discretion, determine (i) whether to
proceed with all or part of the Distribution, (ii) the Distribution Date,
(iii) the timing and conditions to the Distribution and (iv) the terms thereof.
AXP may, at any time and from time to time, change the terms of the
Distribution, including by delaying or accelerating the timing of the
Distribution. AXP shall use good faith efforts to provide notice to Ameriprise
of any such change. AXP shall select the outside financial advisors, outside
counsel, agents and the financial printer employed in connection with the
transactions hereunder in its sole and absolute discretion.

        (i)    AXP and Ameriprise shall take all actions necessary so that the
Amended and Restated Certificate of Incorporation and the Amended and Restated
Bylaws shall be in effect at or prior to the Effective Time.

        (j)    AXP and Ameriprise shall take all such actions as AXP, in
consultation with Ameriprise but ultimately in its sole and absolute discretion,
determines is necessary or appropriate under applicable federal or state
securities or blue sky laws of the United States (and any comparable laws under
any foreign jurisdiction) in connection with the Distribution.

        SECTION 3.02.    The Distribution.    Subject to the satisfaction or
waiver of the conditions set forth in Section 3.03, the actions set forth in
this Section 3.02 shall be taken on the Distribution Date.

        (a)    AXP shall effect the Distribution by causing all of the issued
and outstanding shares of Ameriprise Common Stock beneficially owned by AXP to
be distributed to record holders of shares of AXP Common Stock as of the Record
Date, other than with respect to shares of AXP Common Stock held in the treasury
of AXP, by means of a pro rata dividend of such Ameriprise Common Stock to
holders of shares of AXP Common Stock, on the terms and subject to the
conditions set forth in this Agreement.

        (b)    Each record holder of AXP Common Stock on the Record Date (or
such holder's designated transferee or transferees), other than in respect of
shares of AXP Common Stock held in the treasury of AXP, will be entitled to
receive in the Distribution, one (1) share of Ameriprise Common Stock with
respect to every five (5) shares of AXP Common Stock held by such record holder
on the Record Date. AXP shall direct the Distribution Agent to distribute on the
Distribution Date or as soon as reasonably practicable thereafter the
appropriate number of shares of Ameriprise Common Stock to each such record
holder or designated transferee(s) of such holder of record.

        (c)    AXP shall direct the Distribution Agent, to determine, as soon as
is practicable after the Distribution Date, the number of fractional shares, if
any, of Ameriprise Common Stock allocable to each holder of record of AXP Common
Stock entitled to receive Ameriprise Common Stock in the Distribution and to
promptly thereafter aggregate all such fractional shares and sell the whole
shares obtained thereby, in open market transactions or otherwise at the
then-prevailing trading prices, and to cause to be distributed to each such
holder, in lieu of any fractional share, such holder's ratable share of the
proceeds of such sale, after making appropriate deductions of the amounts
required to be withheld for federal income tax purposes and after deducting an
amount equal to all brokerage charges, commissions and transfer taxes attributed
to such sale.

        (d)    Any Ameriprise Common Stock or cash, in lieu of fractional
shares, with respect to Ameriprise Common Stock that remains unclaimed by any
holder of record 180 days after the Distribution Date shall be delivered to
Ameriprise. Ameriprise shall hold such Ameriprise Common Stock and/or cash for
the account of such holder of record and any such holder of record shall look
only to Ameriprise for such Ameriprise Common Stock and/or cash, if any, in lieu
of fractional share interests, subject in each case to applicable escheat or
other abandoned property laws.

13

--------------------------------------------------------------------------------





        SECTION 3.03.    Conditions to Distribution.    The obligation of AXP to
consummate the Distribution is subject to the prior or simultaneous
satisfaction, or waiver by AXP, in its sole and absolute discretion, of each of
the following conditions:

        (a)   final approval of the Distribution shall have been given by the
Board of Directors of AXP, and the Board of Directors of AXP shall have declared
the dividend of Ameriprise Common Stock, each such action in its sole and
absolute discretion;

        (b)   the Registration Statement shall have been filed with, and
declared effective by, the SEC, and there shall be no stop-order in effect with
respect thereto and the Information Statement shall have been mailed to AXP
shareholders;

        (c)   the actions and filings necessary or appropriate under applicable
federal and state securities laws and state blue sky laws of the United States
(and any comparable laws under any foreign jurisdictions) in connection with the
Distribution (including, if applicable, any actions and filings relating to the
Registration Statement) and any other necessary and applicable Consents shall
have been taken, obtained and, where applicable, have become effective or been
accepted, each as the case may be;

        (d)   the Ameriprise Common Stock to be delivered in the Distribution
shall have been accepted for listing on the NYSE, subject to official notice of
issuance;

        (e)   no order, injunction or decree issued by any Governmental
Authority or other legal restraint or prohibition preventing the consummation of
the Separation, the Contribution or the Distribution or any of the other
transactions contemplated by this Agreement or any Ancillary Agreement shall
have been threatened or be in effect;

        (f)    AXP shall have received a tax opinion from Cleary Gottlieb
Steen & Hamilton LLP, in form and substance satisfactory to AXP, to the effect
that the transactions contemplated hereunder will qualify as transactions that
are generally tax free under Sections 355, 361, and 368 of the Code, and the
private letter ruling issued to AXP by the Internal Revenue Service regarding
the tax free status of the transactions contemplated hereunder shall not have
been revoked or materially amended;

        (g)   AXP shall have established the Record Date and shall have given
the NYSE not less than ten days' advance notice of the Record Date in compliance
with Rule 10b-17 under the Exchange Act;

        (h)   the Distribution will not violate or result in a breach of Law or
any material agreement;

        (i)    all Consents required in connection with the transactions
contemplated hereby shall have been received and be in full force and effect;

        (j)    the Separation, Contribution and Recapitalization shall have been
consummated in accordance with this Agreement;

        (k)   Ameriprise, IDS Life Insurance Company and IDS Property Casualty
Insurance Company shall have received credit ratings from the rating agencies
rating such entities that are satisfactory to AXP;

        (l)    Ameriprise shall have transferred to AXP all of its right, title
and interest in AEIDC;

        (m)  Ameriprise shall have entered into the bridge loan facility;

        (n)   the Ancillary Agreements shall have been duly executed and
delivered and such agreements shall be in full force and effect and the parties
thereto shall have performed or complied with all of their respective covenants,
obligations and agreements contained herein and therein and as required to be
performed or complied with prior to the Effective Time; and

        (o)   the Board of Directors of AXP shall have not determined that any
event or development shall have occurred or exists that makes it inadvisable to
effect the Distribution.

14

--------------------------------------------------------------------------------



Each of the foregoing conditions is for the sole benefit of AXP and AXP may, in
its sole and absolute discretion, determine whether to waive any such condition.
Any determination made by AXP, in its sole and absolute discretion, prior to the
Distribution concerning the satisfaction or waiver of any or all of the
conditions set forth in this Section 3.03 shall be conclusive and binding on the
Parties. Each Party will use good faith efforts to keep the other Party apprised
of its efforts with respect to, and the status of, each of the foregoing
conditions.


ARTICLE IV

SURVIVAL AND INDEMNIFICATION


        SECTION 4.01.    Survival of Agreements.    All covenants and agreements
of the Parties contained in this Agreement shall survive each of the Separation,
the Contribution and the Distribution.

        SECTION 4.02.    Indemnification by Ameriprise.    Ameriprise shall
indemnify, defend, release and hold harmless AXP, each member of the AXP Group
and each of their respective directors, officers and employees, and each of the
heirs, executors, successors and assigns of any of the foregoing (collectively,
the "AXP Indemnified Parties"), from and against any and all Losses or
Liabilities of the AXP Indemnified Parties relating to, arising out of or
resulting from any of the following items regardless of whether arising from or
alleged to arise from negligence, recklessness, violation of Law, fraud,
misrepresentation or otherwise (without duplication):

        (a)   the failure of Ameriprise or any other member of the Ameriprise
Group or any other Person to pay, perform or otherwise promptly discharge any
Ameriprise Liability or any contract, agreement or arrangement included in the
Ameriprise Assets in accordance with their respective terms, whether arising
prior to, on or after the Distribution Date;

        (b)   any Ameriprise Liability, any Ameriprise Asset or the Ameriprise
Business (subject to Section 4.03(g)), whether arising prior to, on or after the
Distribution Date;

        (c)   any breach by Ameriprise or any member of the Ameriprise Group of
this Agreement;

        (d)   except to the extent set forth in Section 4.03(f), any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, contained in the Registration
Statement or the Information Statement or in any registration statement filed by
Ameriprise (or related prospectus);

        (e)   the failure by Ameriprise to substitute a member of the Ameriprise
Group for any member of the AXP Group as guarantor or primary obligor for any
Ameriprise Agreement or Ameriprise Liability according to the terms and
conditions of Section 2.03(f)(ii); and

        (f)    the failure by Ameriprise to perform in connection with any
Delayed Transfer Asset and/or Liability held by AXP for Ameriprise's benefit
pursuant to Section 2.03(b).

        SECTION 4.03.    Indemnification by AXP.    AXP shall indemnify, defend,
release and hold harmless Ameriprise, each member of the Ameriprise Group and
each of their respective directors, officers and employees, and each of the
heirs, executors, successors and assigns of any of the foregoing (collectively,
the "Ameriprise Indemnified Parties," and, together with AXP Indemnified
Parties, the "Indemnified Parties"), from and against any and all Losses or
Liabilities of the Ameriprise Indemnified Parties relating to, arising out of or
resulting from any of the following items regardless of whether arising from or
alleged to arise from negligence, recklessness, violation of Law, fraud,
misrepresentation or otherwise (without duplication):

        (a)   the failure of AXP or any other member of the AXP Group or any
other Person to pay, perform or otherwise promptly discharge any AXP Liability
or any contract, agreement or arrangement included in the AXP Assets in
accordance with their respective terms, whether arising prior to, on or after
the Distribution Date;

15

--------------------------------------------------------------------------------



        (b)   any AXP Liability, AXP Asset or the AXP Business, whether arising
prior to, on or after the Distribution Date;

        (c)   any breach by AXP or any member of the AXP Group of this
Agreement;

        (d)   the failure by AXP to substitute a member of the AXP Group for any
member of the Ameriprise Group as guarantor or primary obligor for any AXP
agreement or AXP Liability, according to the terms and conditions of
Section 2.03(f)(i);

        (e)   the failure by AXP to perform in connection with any Delayed
Transfer Asset and/or Liability held by Ameriprise for AXP's benefit pursuant to
Section 2.03(b);

        (f)    any untrue statement or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only with respect to the information contained in the Registration Statement or
the Information Statement that is set forth on Schedule 4.03(f); and

        (g)   to the extent arising from certain matters to be specifically
identified by the Parties, subject to such terms and conditions as shall be
agreed to by the Parties.

        SECTION 4.04.    Insurance.    (a) Each of AXP and Ameriprise shall use
its respective reasonable best efforts to collect any proceeds under its
respective available and applicable third party insurance policies (not
reinsured by captive insurance Subsidiaries of AXP or Ameriprise, as applicable)
to which it or any of its Subsidiaries is entitled prior to seeking
indemnification or contribution under this Agreement, where allowed; provided,
however, that any such actions by an Indemnified Party will not relieve the
Indemnifying Party of any of its obligations under this Agreement, including the
Indemnifying Party's obligation to pay directly or reimburse the Indemnified
Party for costs and expenses actually incurred by the Indemnified Party.

        (b)   The amount of any Loss subject to indemnification or contribution
pursuant to this Agreement will be reduced by any amounts actually recovered
(including insurance proceeds or other amounts actually recovered under
insurance policies, net of any out-of-pocket costs or expenses incurred in the
collection thereof), whether retroactively or prospectively, by the Indemnified
Party from any third Person with respect to such Loss. If any Indemnified Party
recovers an amount from a third Person in respect of any Loss for which
indemnification is provided in this Agreement after the full amount of such
indemnifiable Loss has been paid by an Indemnifying Party or after an
Indemnifying Party has made a payment of such indemnifiable Loss and the amount
received from the third Person exceeds the remaining unpaid balance of such
indemnifiable Loss, then the Indemnified Party will promptly remit to the
Indemnifying Party the excess (if any) of (i) the sum of the amount previously
paid by such Indemnifying Party in respect of such indemnifiable Loss plus the
amount received by such Indemnified Party from such third Person in respect of
such indemnifiable Loss (after deducting any costs and expenses that have not
yet been paid or reimbursed by the Indemnifying Party), minus (ii) the full
amount of such indemnifiable Loss. An insurer or other third Person who would
otherwise be obligated to pay any Loss shall not be relieved of the
responsibility with respect thereto or, solely by virtue of the indemnification
and contribution provisions hereof, have any subrogation rights with respect
thereto, it being understood and agreed that no insurer or any third Person
shall be entitled to a "windfall" (i.e., a benefit it would not be entitled to
receive in the absence of the indemnification and contribution provisions) by
virtue of the indemnification and contribution provisions hereof.

        SECTION 4.05.    Procedures for Indemnification of Third-Party
Claims.    (a) If an Indemnified Party shall receive notice or otherwise learn
of the assertion by any Person who is not a member of the AXP Group or the
Ameriprise Group of any claim, or of the commencement by any such Person of any
Action, with respect to which an Indemnifying Party may be obligated to provide
indemnification to such Indemnified Party pursuant to Section 4.02 or
Section 4.03, or any other Section of this Agreement or any Ancillary Agreement
(collectively, a "Third-Party Claim"), such Indemnified Party

16

--------------------------------------------------------------------------------




shall give such Indemnifying Party written notice thereof within 30 days after
such Indemnified Party received notice of such Third-Party Claim. Any such
notice shall describe the Third-Party Claim in reasonable detail, including, if
known, the amount of the Liability for which indemnification may be available.
Notwithstanding the foregoing, the failure of any Indemnified Party or other
Person to give notice as provided in this Section 4.05(a) shall not relieve the
related Indemnifying Party of its obligations under this Article IV, except to
the extent that such Indemnifying Party is actually prejudiced by such failure
to give notice.

        (b)   An Indemnifying Party may elect (but is not required) to assume
the defense of and defend, at such Indemnifying Party's own expense and by such
Indemnifying Party's own counsel, any Third-Party Claim. Within 30 days after
the receipt of notice from an Indemnified Party in accordance with
Section 4.05(a) (or sooner, if the nature of such Third-Party Claim so
requires), the Indemnifying Party shall notify the Indemnified Party of its
election whether the Indemnifying Party will assume responsibility for defending
such Third-Party Claim, which election shall specify any reservations or
exceptions. If, in such notice, the Indemnifying Party elects to assume the
defense of a Third-Party Claim, the Indemnified Party shall have the right to
employ separate counsel and to participate in (but not control) the defense,
compromise, or settlement thereof, but the fees and expenses of such counsel
shall be the expense solely of such Indemnified Party.

        (c)   If, in such notice, an Indemnifying Party elects not to assume
responsibility for defending a Third-Party Claim, or fails to notify an
Indemnified Party of its election as provided in Section 4.05(b), such
Indemnified Party may defend such Third-Party Claim at the cost and expense of
the Indemnifying Party; provided, that in the event of any such failure to
notify, the Indemnifying Party may thereafter assume the defense of such
Third-Party Claim upon notice to the Indemnified Party (but the cost and expense
of such Indemnified Party in defending such Third-Party Claim incurred from the
last day of the notice period under Section 4.05(b) until such date as the
Indemnifying Party shall assume the defense of such Third-Party Claim shall be
paid by the Indemnifying Party).

        (d)   Unless the Indemnifying Party has failed to assume the defense of
the Third-Party Claim in accordance with the terms of this Agreement, no
Indemnified Party may settle or compromise any Third-Party Claim without the
consent of the Indemnifying Party.

        (e)   The Indemnifying Party shall have the right to compromise or
settle a Third-Party Claim the defense of which it shall have assumed pursuant
to Section 4.05(b) or Section 4.05(c) and any such settlement or compromise made
or caused to be made of a Third-Party Claim in accordance with this Article IV
shall be binding on the Indemnified Party, in the same manner as if a final
judgment or decree had been entered by a court of competent jurisdiction in the
amount of such settlement or compromise. Notwithstanding the foregoing sentence,
the Indemnifying Party shall not have the right to admit culpability on behalf
of the Indemnified Party and shall not compromise or settle a Third-Party Claim
unless the compromise or settlement includes, as a part thereof, an
unconditional release of the Indemnified Party from Liability with respect to
such Third-Party Claim and does not require the Indemnified Party to make any
payment that is not fully indemnified under this Agreement or to be subject to
any non-monetary remedy, in each case without the express prior consent of the
Indemnified Party (not to be unreasonably withheld or delayed).

        (f)    The provisions of Section 4.02 through Section 4.07 shall not
apply to matters that are governed by the Tax Allocation Agreement.

        SECTION 4.06.    Additional Matters.    (a) Any claim with respect to a
Liability that does not result from a Third-Party Claim shall be asserted by
written notice given by the Indemnified Party to the related Indemnifying Party.
Such Indemnifying Party shall have a period of 30 days after the receipt of such
notice within which to respond thereto. If such Indemnifying Party does not
respond in writing within such 30-day period, such Indemnifying Party shall be
deemed to have agreed to accept responsibility to make payment. If such
Indemnifying Party does not respond within such 30-day period

17

--------------------------------------------------------------------------------




or rejects such claim in whole or in part, such Indemnified Party shall be free
to pursue such remedies as may be available to such Party as contemplated by
this Agreement.

        (b)   In the event of payment by or on behalf of any Indemnifying Party
to any Indemnified Party in connection with any Third-Party Claim, such
Indemnifying Party shall be subrogated to and shall stand in the place of such
Indemnified Party as to any events or circumstances in respect of which such
Indemnified Party may have any right, defense or claim relating to such
Third-Party Claim against any claimant or plaintiff asserting such Third-Party
Claim or against any other Person. Such Indemnified Party shall cooperate with
such Indemnifying Party in a reasonable manner, and at the cost and expense of
such Indemnifying Party, in prosecuting any subrogated right, defense or claim.

        (c)   In the event of an Action in which the Indemnifying Party is not a
named defendant, if either the Indemnified Party or Indemnifying Party shall so
request, the Parties shall endeavor to substitute the Indemnifying Party for the
named defendant, if at all practicable. If such substitution or addition cannot
be achieved for any reason or is not requested, the named defendant shall allow
the Indemnifying Party to manage the Action as set forth in this Article IV.

        SECTION 4.07.    Contribution.    In the event that the foregoing
indemnity is unavailable to either Party for any reason, the Party from whom
such indemnity is sought agrees to contribute, in accordance with this
Section 4.07, to any Losses incurred in connection with the transaction or
transactions for which such indemnity is sought. For such Losses referred to in
Section 4.02 or Section 4.03, as the case may be, the Party from which indemnity
is sought shall contribute in such proportion as is appropriate to reflect the
relative benefits received (or anticipated to be received) by the respective
Parties. For any other Losses, and if the allocation provided by the immediately
preceding sentence is unavailable for any reason, the Party from which indemnity
is sought shall contribute in such proportion as is appropriate to reflect not
only such relative benefit but also the relative fault of the Party from which
indemnity is sought in connection with the statements, omissions or other
conduct which resulted in such Losses, as well as any other relevant equitable
considerations. The Parties agree that it would not be just and equitable if
contribution were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above.

        SECTION 4.08.    Survival of Indemnities.    The rights and obligations
of each of AXP and Ameriprise and their respective Indemnified Parties under
this Article IV shall survive the sale or other transfer by any Party of any of
its Assets or Businesses or the assignment by it of any Liabilities.

        SECTION 4.09.    Remedies Cumulative.    The remedies provided in this
Article IV shall be cumulative and shall not preclude assertion by any
Indemnified Party of any other rights or the seeking of any and all other
remedies against any Indemnifying Party; provided, that the procedures set forth
in this Article IV shall be the exclusive procedures governing any indemnity
action brought under this Agreement.

        SECTION 4.10.    Ancillary Agreements.    Notwithstanding anything in
this Agreement to the contrary, to the extent any Ancillary Agreement contains
any indemnification obligation or contribution obligation relating to any AXP
Liability, AXP Asset, Ameriprise Liability or Ameriprise Asset contributed,
assumed, retained, transferred, delivered or conveyed pursuant to such Ancillary
Agreement, the indemnification obligations and contribution obligations
contained herein shall not apply to such AXP Liability, AXP Asset, Ameriprise
Liability or Ameriprise Asset and instead the indemnification obligations and/or
contribution obligations set forth in such Ancillary Agreement shall govern with
regard to such AXP Asset, AXP Liability, Ameriprise Asset or Ameriprise
Liability.


ARTICLE V

CERTAIN ADDITIONAL COVENANTS


        Section 5.01.    Consents for Business.    After the Effective Time,
each Party shall cause the appropriate members of its respective Group to
prepare and file with the appropriate Governmental

18

--------------------------------------------------------------------------------



Authorities applications for the transfer or issuance, as each of the Parties
determines is necessary or advisable, to its Group of all material Consents
required for the members of its Group to operate its Business. The members of
the Ameriprise Group and the members of the AXP Group shall cooperate and use
all reasonable efforts to secure the transfer or issuance of such Consents.

        SECTION 5.02.    Additional Consents.    In addition to the actions
described in Section 5.01, the members of the AXP Group and the members of the
Ameriprise Group shall cooperate to make all other filings and to give notice to
and obtain any Consent required or advisable to consummate the transactions that
are contemplated to occur from and after the Effective Time by this Agreement
and the Ancillary Agreements.

        SECTION 5.03.    Further Assurances.    (a) Each of the Parties shall
use its reasonable best efforts, on and after the Distribution Date, to take, or
cause to be taken, all actions, and to do, or cause to be done, all things,
reasonably necessary, proper or advisable under applicable Laws, regulations and
agreements to consummate and make effective the transactions contemplated by
this Agreement and the Ancillary Agreements.

        (b)   Without limiting the foregoing, on and after the Distribution
Date, each Party shall cooperate with the other Party, and without any further
consideration, but at the expense of the requesting Party, to cause to be
executed and delivered, all instruments, including instruments of conveyance,
assignment and transfer, and to make all filings with, and to obtain all
Consents, under any permit, license, agreement, indenture or other instrument,
and to take all such other actions as either Party may request to take by any
other Party from time to time, consistent with the terms of this Agreement and
the Ancillary Agreements, in order to effectuate the provisions and purposes of
this Agreement and the Ancillary Agreements and, to the extent necessary,
(i) the transfer of any Ameriprise Asset from any member of the AXP Group to any
member of the Ameriprise Group and the assignment and assumption of any
Ameriprise Liability by any member of the Ameriprise Group and (ii) the transfer
of any AXP Asset from any member of the Ameriprise Group to any member of the
AXP Group and the assignment and assumption of any AXP Liability by any member
of the AXP Group, and the other transactions contemplated hereby and thereby;
provided that neither Party shall be obligated to make any payment, incur any
obligation or grant any concession, other than the payment of ordinary and
customary fees to Governmental Authorities.

        (c)   AXP and Ameriprise, in their respective capacities as direct and
indirect stockholders of their respective Subsidiaries, shall each properly
ratify any actions that are reasonably necessary or desirable to be taken by AXP
and Ameriprise, or any of their respective Subsidiaries, as the case may be, to
effectuate the transactions contemplated by this Agreement and any Ancillary
Agreements.

        (d)   Each of the Parties shall, and shall cause each of the members of
their respective Groups, at the request of the other, to use its reasonable best
efforts to obtain, or cause to be obtained, any Consent, substitution or
amendment required to novate (including with respect to any federal government
contract) or assign all obligations under agreements, leases, licenses and other
obligations or Liabilities of any nature whatsoever that constitute Ameriprise
Liabilities or AXP Liabilities, as the case may be, or to obtain in writing the
unconditional release of all parties to such arrangements other than any member
of either the Ameriprise Group or the AXP Group, as the case may be, so that, in
any such case, such Group will be solely responsible for all such Liabilities.

        (e)   In the event that at any time and from time to time (whether prior
to, at or after the Effective Time), any member of the AXP Group shall receive
or otherwise possess any Ameriprise Asset, AXP shall or shall cause such member
of the AXP Group to promptly transfer such Ameriprise Asset to Ameriprise or its
Affiliate or designee.

        (f)    In the event that at any time and from time to time (whether
prior to, at or after the Effective Time), any member of the Ameriprise Group
shall receive or otherwise possess any AXP Asset, Ameriprise shall or shall
cause such member of the Ameriprise Group to promptly transfer such AXP Asset to
AXP or its Affiliate or designee.

19

--------------------------------------------------------------------------------



        SECTION 5.04.    Certain Business Matters.    (a) Following the
Effective Time and except as set forth in any Ancillary Agreement, no member of
either Group shall have any duty to refrain from (i) engaging in the same or
similar activities or lines of business as any member of the other Group,
(ii) conducting its business with any potential or actual supplier or customer
of any member of the other Group or (iii) engaging in, or refraining from, any
other activities whatsoever relating to any of the potential or actual suppliers
or customers of any member of the Group.

        (b)   Each of AXP and Ameriprise is aware that from time to time certain
business opportunities may arise that more than one Group may be financially
able to undertake, and that are, from their nature, in the line of more than one
Group's Business and are of practical advantage to more than one Group. In
connection therewith, the Parties agree that, following the Effective Time, if
either AXP or Ameriprise acquires knowledge of an opportunity that meets the
foregoing standard with respect to more than one Group, neither AXP nor
Ameriprise shall have any duty to communicate or offer such opportunity to the
other and each may pursue or acquire such opportunity for itself, or direct such
opportunity to any other Person.

        (c)   For a period of two (2) years following the Distribution Date,
neither Party shall, nor shall they permit any of their respective Affiliates
to, solicit to employ or employ any of the employees of the other Party so long
as those employees remain employed by the other Party, without obtaining the
prior written consent of the other Party. The Parties agree that the
restrictions set forth in the immediately preceding sentence shall not apply to
any solicitation of any employee or employment of any employee of one Party who
(i) initially contacted the other Party, its Affiliates or their representatives
on his or her own initiative without any solicitation by such Party, its
Affiliates or their representatives, (ii) responded to a solicitation directed
at the public in general through advertisement or similar means not targeted
specifically at such employee or the Business or (iii) was referred to such
Party, its Affiliates or their representatives, as applicable, by search firms,
employment agencies or other similar entities provided that such entities have
not been specifically instructed by such Party, its Affiliates or their
representatives to solicit the employee of the company.

        SECTION 5.05.    Settlement of Certain Insurance Claims; Business
Interruption Release.    

        (a)   The Parties acknowledge and agree that following the Distribution
Date, Ameriprise may make claims arising out of occurrences or events that
occurred prior to the Distribution Date against "occurrence-based" insurance
policies of AXP, in accordance with the terms and subject to the conditions of
such policies. AXP shall not be responsible to negotiate, investigate, defend,
settle or otherwise handle such claims on behalf of Ameriprise. In connection
with any such claim made by Ameriprise under an AXP "occurrence-based" insurance
policy after the Distribution Date, AXP shall instruct the applicable insurance
carrier to negotiate with and accept proof of Loss directly from Ameriprise, and
to pay such claim directly to Ameriprise. AXP and Ameriprise each agree to
provide necessary releases to resolve claim settlements.

        (b)   To the extent that the limits of any AXP "occurrence-based"
insurance policy preclude payment in full of Unrelated Claims filed by AXP and
Ameriprise, the insurance proceeds available under such policies shall be paid
to AXP and/or Ameriprise on a FIFO Basis.

        (c)   In the event that AXP and Ameriprise file Related Claims under any
AXP "occurrence-based" insurance policy, each of Ameriprise and AXP shall
receive a pro rata amount of the available insurance proceeds, based on the
relationship the Loss incurred by each such Party bears to the total Loss to
both such Parties from the occurrence or event underlying the Related Claims.

        (d)   AXP has submitted various claims for coverage under its property
damage insurance policies in effect and covering the period of April 15, 2001
through April 15, 2002 (the "Policies"), including claims for coverage of
business interruption and expense to reduce loss, arising out of the
September 11, 2001 terrorist attacks. AXP has settled these claims with the
insurers under the Policies, Allianz Global Risks US Insurance Company and
Factory Mutual Insurance Company (the "Insurers"), and has paid a portion of
such settlement to Ameriprise in connection with claims relating to the

20

--------------------------------------------------------------------------------




business and operations of Ameriprise, and Ameriprise hereby acknowledges
receipt of such payment. In connection with such settlement with the Insurers,
AXP acting on its own behalf and on behalf of its Subsidiaries, including
Ameriprise and its Subsidiaries, released and agreed to indemnify the Insurers
and certain related individuals and entities from any and all Actions of any
kind relating to claims that were made, or could have been made, under the
Policies arising out of the events of September 11, 2001 (such release and
agreement to indemnify herein, the "Release"). Ameriprise has received a copy of
the Release and hereby acknowledges that the Release was validly entered into by
AXP on behalf of Ameriprise and its Subsidiaries and binds Ameriprise and its
Subsidiaries. In addition, Ameriprise releases AXP and its directors, officers,
employees and agents from any and all Liabilities in connection with their
negotiation and settlement of these claims.

        (e)   AXP has submitted various claims ("D&O/Fid. Claims") for coverage
under its current and prior directors and officers liability insurance policies
and fiduciary liability policies ("D&O/Fid. Policies") issued by certain
insurers (the "D&O/Fid. Insurers") arising out of Ameriprise Liabilities.
Subject to AXP's prior consent, which consent shall not be unreasonably withheld
or delayed, Ameriprise shall have the right to pursue insurance recoveries for
the D&O/Fid. Claims under the D&O/Fid. Policies, including negotiating with the
D&O/Fid. Insurers with respect to coverage for such claims under such policies;
provided that Ameriprise shall (i) keep AXP fully apprised of Ameriprise's
pursuit of such insurance recoveries, (ii) permit AXP, in AXP's sole and
absolute discretion, to participate in Ameriprise's pursuit of such insurance
recoveries and (iii) obtain AXP's prior consent to any settlement, which consent
shall not be unreasonably withheld or delayed. Any such pursuit of insurance
recoveries shall take into consideration the effect of the insurance strategy
being pursued on AXP's ability to obtain, and the terms upon which it could
obtain, renewal D&O/Fid. Policies from D&O/Fid. Insurers. In the event that
Ameriprise does not pursue insurance recoveries for the D&O/Fid. Claims under
AXP D&O/Fid. Policies, AXP shall have the right to pursue insurance recovery
under such policies, and Ameriprise shall assist AXP in connection therewith as
reasonably requested by AXP, to the extent that such insurance recovery may
reduce any losses, costs and expenses, including indemnification payments, that
AXP may suffer in connection with such claims or potential claims.


ARTICLE VI

ACCESS TO INFORMATION


        Section 6.01.    Agreement for Exchange of Information.    (a) Each of
AXP and Ameriprise, on behalf of its respective Group, agrees to provide, or
cause to be provided, to the other Party and its auditors, at any time before,
on or after the Distribution Date, as soon as reasonably practicable after
written request therefor from such other Party, any Information in the
possession or under the control of such respective Group (including access to
such Group's accountants, personnel and facilities) that the requesting Party
reasonably needs (i) to comply with reporting, disclosure, filing or other
requirements imposed on the requesting Party (including under applicable
securities laws) by a Governmental Authority having jurisdiction over the
requesting Party (including pursuant to Section 6.01(d)), (ii) for use in any
other judicial, regulatory, administrative or other proceeding or in order to
satisfy audit, accounting, claims, regulatory, litigation or other similar
requirements, or (iii) to comply with its obligations under this Agreement or
any Ancillary Agreement; provided, however, that in the event that any Party
reasonably determines that any such provision of Information could be
commercially detrimental to such Party or any member of its Group, violate any
Law or agreement to which such Party or member of its Group is a party, or waive
any attorney-client privilege applicable to such Party or member of its Group,
the Parties shall provide any such Information and the Parties shall take all
reasonable measures to comply with the obligations pursuant to this
Section 6.01(a) in a manner that mitigates any such harm or consequence to the
extent practicable. AXP and Ameriprise intend that any transfer of Information
that would otherwise be within the attorney-client privilege shall not operate
as a waiver of any potentially applicable privilege.

21

--------------------------------------------------------------------------------



        (b)   Following the Effective Time each Party shall make its employees
and facilities available and accessible during normal business hours and on
reasonable prior notice to provide an explanation of any Information provided
hereunder.

        (c)   Until the end of the first full AXP fiscal year occurring after
the Distribution Date (and for a reasonable period of time afterwards as
required for each Party to prepare consolidated financial statements or complete
a financial statement audit for the fiscal year during which the Distribution
Date occurs), each Party shall use its reasonable best efforts, consistent with
past practice, to enable the other Party to meet its timetable for dissemination
of its financial statements and enable such other Party's auditors to timely
complete their annual audit and quarterly financial statements.

        (d)   In order to enable the principal executive officer or officers,
principal financial officer or officers and controller or controllers of the
other Party to make the certifications required of them under SOX §302, within
30 days following the end of any fiscal quarter during which Ameriprise is a
Subsidiary of AXP, each Party shall cause its officers or employees to provide
the other Party with the certification statements with respect to such quarter
or portion thereof of such officers and employees to those officers and
employees of the other Party, in substantially the same form and manner as such
officers or employees provided such certification statements prior to the
Distribution Date, or as otherwise agreed upon between the Parties. Such
certification statements shall also reflect any changes in certification
statements necessitated by the Separation, Distribution and any other
transactions related thereto.

        SECTION 6.02.    Ownership of Information.    Any Information owned by
one Group that is provided to a requesting Party pursuant to Section 6.01 shall
be deemed to remain the property of the providing Party. Unless specifically set
forth herein or in any Ancillary Agreement, nothing contained in this Agreement
shall be construed as granting or conferring rights of license or otherwise in
any such Information.

        SECTION 6.03.    Compensation for Providing Information.    The Party
requesting such Information agrees to reimburse the other Party for the
reasonable out-of-pocket costs, if any, of creating, gathering and copying such
Information or for providing explanations of Information provided, to the extent
that such costs are incurred for the benefit of the requesting Party by or on
behalf of such other Party's Group. Except as may be specifically provided
elsewhere in this Agreement or in any other Ancillary Agreement, such costs
shall be computed in accordance with the providing Party's reasonable standard
methodology and procedures.

        SECTION 6.04.    Record Retention.    Except as otherwise required or
agreed in writing, or as otherwise provided in the Tax Allocation Agreement,
each Party shall use its reasonable best efforts to retain, in accordance with
such Party's record retention policies in effect from time to time, applicable
to such Information, all significant Information in such Party's possession or
under its control relating to the Business, Assets or Liabilities of the other
Party, and, for a period of seven years following the Distribution Date, prior
to destroying or disposing of any such Information, (a) the Party proposing to
dispose of or destroy any such Information shall use its reasonable best efforts
to provide no less than 30 days' prior written notice to the other Party,
specifying the Information proposed to be destroyed or disposed of and (b) if,
prior to the scheduled date for such destruction or disposal, the other Party
requests in writing that any of the Information proposed to be destroyed or
disposed of be delivered to such other Party, the Party proposing to dispose of
or destroy such Information shall promptly arrange for the delivery of the
requested Information to a location specified by, and at the expense of, the
requesting Party; provided, however, that in the event that any Party reasonably
determines that any such provision of Information could be commercially
detrimental to such Party or any member of its Group, violate any Law or
agreement to which such Party or member of its Group is a party, or waive any
attorney-client privilege applicable to such Party or member of its Group, the
Parties shall take all reasonable measures to permit the compliance with the
obligations pursuant to this Section 6.04 in a manner that avoids any such harm
or consequence. AXP and Ameriprise intend that any transfer of Information that
would otherwise be within the attorney-client privilege shall not operate as a
waiver of any potentially applicable privilege.

22

--------------------------------------------------------------------------------





        SECTION 6.05.    Limitation of Liability.    Notwithstanding Article IV,
no Party shall have any Liability to the other Party in the event that any
Information exchanged or provided pursuant to this Agreement that is an estimate
or forecast, or which is based on an estimate or forecast, is found to be
inaccurate, in the absence of willful misconduct or fraud by the Party providing
such Information. No Party shall have any Liability to the other Party if any
Information is disposed of or destroyed after using its reasonable best efforts
in accordance with the provisions of Section 6.04.

        SECTION 6.06.    Other Agreements Providing for Exchange of
Information.    The rights and obligations granted under this Article VI are
subject to any specific limitations, qualifications or additional provisions on
the sharing, exchange or confidential treatment of Information set forth in any
Ancillary Agreement. The provisions of Section 6.01 through Section 6.07 shall
not apply to matters governed by the Tax Allocation Agreement.

        SECTION 6.07.    Production of Witnesses; Records;
Cooperation.    (a) Except in the case of an Action by one Party against another
Party (which shall be governed by such discovery rules as may be applicable
thereto), each Party shall use its reasonable best efforts to make available to
the other Party, upon written request, the former, current and future directors,
officers, employees, other personnel and agents of the members of its respective
Group as witnesses and any books, records or other documents within its control
or which it otherwise has the ability to make available, to the extent that any
such Person (giving consideration to business demands of such directors,
officers, employees, other personnel and agents) or books, records or other
documents may reasonably be required in connection with any Action in which the
requesting Party may from time to time be involved, regardless of whether such
Action is a matter with respect to which indemnification may be sought
hereunder. The requesting Party shall bear all reasonable out-of-pocket costs
and expenses in connection therewith.

        (b)   If an Indemnifying Party chooses to defend or to seek to
compromise or settle any Third-Party Claim, the Indemnified Party shall use its
reasonable best efforts to make available to the Indemnifying Party, upon
written request, the former, current and future directors, officers, employees,
other personnel and agents of the members of its respective Group as witnesses
and any books, records or other documents within its control or which it
otherwise has the ability to make available, to the extent that any such Person
(giving consideration to business demands of such directors, officers,
employees, other personnel and agents) or books, records or other documents may
reasonably be required in connection with such defense, settlement or
compromise, or such prosecution, evaluation or pursuit, as the case may be, and
shall otherwise cooperate in such defense, settlement or compromise, or such
prosecution, evaluation or pursuit, as the case may be.

        (c)   Without limiting the foregoing, the Parties shall cooperate and
consult, and shall cause each member of its respective Group to cooperate and
consult, to the extent reasonably necessary with respect to any Actions and any
Related Claims with respect thereto.

        (d)   Without limiting any provision of this Section 6.07, each of the
Parties agrees to cooperate, and to cause each member of its respective Group to
cooperate, at the other Party's sole cost and expense, with the other Party and
each member of its respective Group in the defense of any claim that the
Business of the other Party or its Group members infringes upon or
misappropriates third Person Intellectual Property and shall not acknowledge or
concede, or permit any member of its respective Group to acknowledge or concede
(i) that the Business of the other Party or its Group members infringes upon
such third Person Intellectual Property (ii) or that such third Person
Intellectual Property is valid or enforceable, in a manner that would hamper or
undermine the defense of such infringement or misappropriation claim.

        (e)   The obligation of the Parties to provide witnesses pursuant to
this Section 6.07 is intended to be interpreted in a manner so as to facilitate
cooperation and shall include the obligation to provide as witnesses, directors,
officers, employees, other personnel and agents (subject to the exception set
forth in the first sentence of Section 6.07(a)).

23

--------------------------------------------------------------------------------



        (f)    In connection with any matter contemplated by this Section 6.07,
the Parties will enter into a mutually acceptable joint defense agreement so as
to maintain to the extent practicable any applicable attorney-client privilege
or work product immunity of any member of any Group.

        SECTION 6.08.    Confidentiality.    (a) General. Each Party
acknowledges (i) that such Party has in its possession and in connection with
this Agreement and the Ancillary Agreements, such Party will receive Information
of the other Party that is not available to the general public, and (ii) that
such Information may constitute, contain or include material non-public
Information of the other Party. Subject to Section 6.08(c), as of the
Distribution Date, AXP, on behalf of itself and each of its Affiliates, and
Ameriprise, on behalf of itself and each of its Affiliates, agrees to hold, and
to cause its respective directors, officers, employees, agents, third-party
contractors, vendors, accountants, counsel and other advisors and
representatives to hold, in strict confidence, with at least the same degree of
care that such Party applies to its own confidential and proprietary Information
pursuant to its applicable policies and procedures in effect as of the
Distribution Date, all Information (including Information received and/or
obtained pursuant to Section 6.01) concerning the other Party (or its Business)
and such other Party's Affiliates (or their respective Business) that is either
in its possession (including Information in its possession prior to the
Distribution Date) or furnished by the other Party or the other Party's
Affiliates or their respective directors, officers, employees, agents,
third-party contractors, vendors, accountants, counsel and other advisors and
representatives at any time pursuant to this Agreement and the Ancillary
Agreements, and will not use such Information other than for such purposes as
may be expressly permitted hereunder, except, in each case, to the extent that
such Information: (i) is or becomes available to the general public, other than
as a result of a disclosure by such Party or its Affiliates or any of their
respective directors, officers, employees, agents, third-party contractors,
vendors, accountants, counsel and other advisors and representatives in breach
of this Agreement; (ii) was available to such Party or its Affiliates or becomes
available to such Party or its Affiliates, on a non-confidential basis from a
source other than the other Party hereto, provided, that, the source of such
Information was not bound by a confidentiality obligation with respect to such
Information, or otherwise prohibited from transmitting the Information to such
Party or its Affiliates by a contractual, legal or fiduciary obligation; or
(iii) is independently generated by such Party without use of or reference to
any proprietary or confidential Information of the other Party.

        (b)   No Release, Compliance with Law, Return or
Destruction.    Following the Effective Time, each Party agrees not to release
or disclose, or permit to be released or disclosed, any such Information to any
other Person, except its directors, officers, employees, agents, third-party
contractors, vendors, accountants, counsel, lenders, investors and other
advisors and representatives who need to know such Information pursuant to this
Agreement or the Ancillary Agreements, and except in compliance with
Section 6.08(c). Each Party shall advise its directors, officers, employees,
agents, third-party contractors, vendors, accountants, counsel, lenders,
investors and other advisors and representatives who have been provided with
such Information of such Party's confidentiality obligations hereunder and that
such Information may constitute, contain or include material non-public
Information of the other Party. Following the Effective Time, each Party shall,
and shall cause, its directors, officers, employees, agents, third-party
contractors, vendors, accountants, counsel, lenders, investors and other
advisors and representatives who have been provided with such Information to use
such Information only in accordance with (i) the terms of this Agreement or the
Ancillary Agreements and (ii) applicable Law (including federal and state
securities Laws). Following the Effective Time, each Party shall promptly, after
receiving a written request of the other Party, return to the other Party all
such Information in a tangible form (including all copies thereof and all notes,
extracts or summaries based thereon) or certify to the other Party that it has
destroyed such Information (and such copies thereof and such notes, extracts or
summaries based thereon), as directed by the other Party.

        (c)   Protective Arrangements.    Notwithstanding anything herein to the
contrary, in the event that, following the Effective Time, either Party or any
of its directors, officers, employees, agents, third-party

24

--------------------------------------------------------------------------------




contractors, vendors, accountants, counsel, lenders, investors and other
advisors and representatives either determines on the advice of its counsel that
it is required to disclose any Information pursuant to applicable Law or the
rules or regulations of a Governmental Authority or receives any demand under
lawful process or from any Governmental Authority to disclose or provide
Information of the other Party that is subject to the confidentiality provisions
hereof, such Party shall, if possible, notify the other Party prior to
disclosing or providing such Information and shall cooperate at the expense of
the requesting Party in seeking any reasonable protective arrangements requested
by such other Party. In the event that a protective arrangement is not obtained,
the Person that received such request (i) may thereafter disclose or provide
such Information to the extent required by such Law (as so advised by counsel)
or by lawful process or such Governmental Authority, without liability therefor
and (ii) shall exercise its reasonable best efforts to have confidential
treatment accorded any such Information so furnished.


ARTICLE VII

NO REPRESENTATION OR WARRANTY


        Section 7.01.    NO REPRESENTATIONS OR WARRANTIES.    EACH PARTY, ON
BEHALF OF ITSELF AND ALL MEMBERS OF ITS GROUP, UNDERSTANDS AND AGREES THAT,
EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN ANY OTHER ANCILLARY AGREEMENT, (A) NO
MEMBER OF THE AXP GROUP, THE AMERIPRISE GROUP OR ANY OTHER PERSON IS, IN THIS
AGREEMENT, ANY ANCILLARY AGREEMENT OR IN ANY OTHER AGREEMENT OR DOCUMENT, MAKING
ANY REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, TO
ANY PARTY OR ANY MEMBER OF ANY GROUP IN ANY WAY WITH RESPECT TO ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE BUSINESS, ASSETS, CONDITION OR PROSPECTS
(FINANCIAL OR OTHERWISE) OF, OR ANY OTHER MATTER INVOLVING, ANY AXP ASSETS, ANY
AXP LIABILITIES, THE AXP BUSINESS, ANY AMERIPRISE ASSETS, ANY AMERIPRISE
LIABILITIES OR THE AMERIPRISE BUSINESS, (B) EACH PARTY AND EACH MEMBER OF EACH
GROUP SHALL TAKE ALL OF THE ASSETS, THE BUSINESS AND LIABILITIES TRANSFERRED TO
OR ASSUMED BY IT PURSUANT TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT ON AN "AS
IS, WHERE IS" BASIS, AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A SPECIFIC PURPOSE OR OTHERWISE ARE HEREBY EXPRESSLY DISCLAIMED, AND (C) EXCEPT
AS SET FORTH IN SECTION 9.01 AND IN ANY APPLICABLE ANCILLARY AGREEMENT, NONE OF
AXP, AMERIPRISE OR ANY MEMBERS OF THE AXP GROUP OR AMERIPRISE GROUP OR ANY OTHER
PERSON MAKES ANY REPRESENTATION OR WARRANTY WITH RESPECT TO THE SEPARATION, THE
CONTRIBUTION, THE DISTRIBUTION OR THE ENTERING INTO OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR IN ANY OTHER ANCILLARY AGREEMENT, EACH PARTY AND EACH MEMBER OF EACH
GROUP SHALL BEAR THE ECONOMIC AND LEGAL RISK THAT ANY CONVEYANCES OF ASSETS
SHALL PROVE TO BE INSUFFICIENT OR THAT THE TITLE OF ANY MEMBER OF ANY GROUP TO
ANY ASSETS SHALL BE OTHER THAN GOOD AND MARKETABLE AND FREE FROM ENCUMBRANCES.


ARTICLE VIII

TERMINATION


        Section 8.01.    Termination.    This Agreement may be terminated by AXP
in its sole discretion at any time prior to the consummation of the
Distribution.

25

--------------------------------------------------------------------------------



        SECTION 8.02.    Effect of Termination.    In the event of any
termination of this Agreement prior to consummation of the Distribution, neither
Party (nor any of its directors or officers shall have any Liability or further
obligation to the other Party.


ARTICLE IX

MISCELLANEOUS


        Section 9.01.    Complete Agreement; Representations.    (a) This
Agreement, together with the exhibits and schedules hereto and the Ancillary
Agreements, constitutes the entire agreement between the Parties with respect to
the subject matter hereof and shall supersede all previous negotiations,
commitments and writings with respect to such subject matter.

        (b)   AXP represents on behalf of itself and each other member of the
AXP Group and Ameriprise represents on behalf of itself and each other member of
the Ameriprise Group as follows:

        (i)    each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform each of this Agreement and each other Ancillary
Agreement to which it is a party and to consummate the transactions contemplated
by such agreements; and

        (ii)   this Agreement has been duly executed and delivered by such
Person (if such Person is a Party) and constitutes a valid and binding agreement
of it enforceable in accordance with the terms thereof (assuming the due
execution and delivery thereof by the other Party), and each of the other
Ancillary Agreements to which it is or will be a party is or will be duly
executed and delivered by it and will constitute a valid and binding agreement
of it enforceable in accordance with the terms thereof (assuming the due
execution and delivery thereof by the other party or parties to such Ancillary
Agreements), except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium and other Laws
relating to creditors' rights generally and by general equitable principles.

        SECTION 9.02.    Costs and Expenses.    Except as expressly provided in
this Agreement or any Ancillary Agreement, each Party shall bear its respective
direct and indirect costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement, the
Ancillary Agreements and the transactions contemplated hereby and thereby;
provided, that, in the event any such expense constitutes a Reimbursable
Expense, the Party that incurred such Reimbursable Expense shall be paid by the
other Party (the "Reimbursing Party") in an amount of cash equal to the
Reimbursing Party's portion of such Reimbursable Expense, as set forth on
Schedule 9.02.

        SECTION 9.03.    Governing Law.    This Agreement and any dispute
arising out of, in connection with or relating to this Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
without giving effect to the conflicts of laws principles thereof.

        SECTION 9.04.    Notices.    All notices, requests, claims, demands and
other communications hereunder must be in writing and will be deemed to have
been duly given only if delivered personally or by facsimile transmission or
mailed (first class postage prepaid) to the Parties at the following addresses
or facsimile numbers:

If to AXP or any member of the AXP Group, to:

American Express Company
200 Vesey Street
New York, New York 10285-4905
Attn: Gilbert E. Ahye

26

--------------------------------------------------------------------------------



with a copy to:

American Express Company
200 Vesey Street
New York, New York 10285-4905
Attn: General Counsel

If to Ameriprise or any member of the Ameriprise Group, to:

Ameriprise Financial, Inc.
707 2nd Avenue, South
Minneapolis, Minnesota 55474
Attn: Walter Berman

with a copy to:

Ameriprise Financial, Inc.
707 2nd Avenue, South
Minneapolis, Minnesota 55474
Attn: General Counsel

        All such notices, requests and other communications will (i) if
delivered personally to the address as provided in this section, be deemed given
upon delivery, (ii) if delivered by facsimile transmission to the facsimile
number as provided in this section, be deemed given upon receipt and (iii) if
delivered by mail in the manner described above to the address as provided in
this section, be deemed given upon receipt (in each case regardless of whether
such notice, request or other communication is received by any other Person to
whom a copy of such notice, request or other communication is to be delivered
pursuant to this section). Any party from time to time may change its address,
facsimile number or other information for the purpose of notices to that party
by giving notice specifying such change to the other party.

        SECTION 9.05.    Amendment, Modification or Waiver.    (a) Prior to the
Effective Time, this Agreement may be amended, modified, waived, supplemented or
superseded, in whole or in part, by AXP in its sole discretion by execution of a
written amendment delivered to Ameriprise. Subsequent to the Effective Time,
this Agreement may only by an instrument signed by duly authorized signatories
of the Parties.

        (b)   Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed or construed as a waiver of the same or any other term or condition of
this Agreement on any future occasion. All remedies, either under this Agreement
or by Law or otherwise afforded, will be cumulative and not alternative.

        SECTION 9.06.    No Assignment; Binding Effect; No Third-Party
Beneficiaries.    (a) Neither this Agreement nor any right, interest or
obligation hereunder may be assigned by either Party hereto without the prior
written consent of the other Party hereto and any attempt to do so will be void,
except that each Party hereto may assign any or all of its rights, interests and
obligations hereunder to an Affiliate, provided that any such Affiliate agrees
in writing to be bound by all of the terms, conditions and provisions contained
herein. Subject to the preceding sentence, this Agreement is binding upon,
inures to the benefit of and is enforceable by the Parties hereto and their
respective successors and assigns.

        (b)   Except for the provisions of Article IV relating to
indemnification, the terms and provisions of this Agreement are intended solely
for the benefit of each Party hereto and their respective Affiliates,

27

--------------------------------------------------------------------------------




successors or permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person.

        SECTION 9.07.    Counterparts.    This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

        SECTION 9.08.    Negotiation.    In the event that any dispute arises
between the Parties that cannot be resolved, either Party shall have the right
to refer the dispute for resolution to the chief financial officers of the
Parties by delivering to the other Party a written notice of such referral (a
"Dispute Escalation Notice"). Following receipt of a Dispute Escalation Notice,
the chief financial officers of the Parties shall negotiate in good faith to
resolve such dispute. In the event that the chief financial officers of the
Parties are unable to resolve such dispute within 15 business days after the
date of the Dispute Escalation Notice, either Party shall have the right to
refer the dispute to the chief executive officers of the Parties, who shall
negotiate in good faith to resolve such dispute. In the event that the chief
executive officers of the Parties are unable to resolve such dispute within 30
business days after the date of the Dispute Escalation Notice, either Party
shall have the right to commence litigation in accordance with Section 9.10
hereof. The Parties agree that all discussions, negotiations and other
Information exchanged between the Parties during the foregoing escalation
proceedings shall be without prejudice to the legal position of a Party in any
subsequent Action.

        SECTION 9.09.    Specific Performance.    From and after the
Distribution, in the event of any actual or threatened default in, or breach of,
any of the terms, conditions and provisions of this Agreement or any Ancillary
Agreement, the Parties agree that the Party or Parties to this Agreement or such
Ancillary Agreement who are or are to be thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief of its or their
rights under this Agreement or such Ancillary Agreement, in addition to any and
all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative. The Parties agree that, from and after the
Distribution, the remedies at law for any breach or threatened breach of this
Agreement or any Ancillary Agreement, including monetary damages, are inadequate
compensation for any loss, that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived, and that
any requirements for the securing or posting of any bond with such remedy are
hereby waived.

        SECTION 9.10.    New York Forum.    Subject to the prior exhaustion of
the procedures set forth in Section 9.08, each of the Parties agrees that,
notwithstanding anything herein, all Actions arising out of or in connection
with this Agreement or any Ancillary Agreement (except to the extent any such
Ancillary Agreement provides otherwise), or for recognition and enforcement of
any judgment arising out of or in connection with the foregoing agreements,
shall be tried and determined exclusively in the state or federal courts in the
State of New York, and each of the Parties hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect to its
property, generally and unconditionally, to the exclusive jurisdiction of the
aforesaid courts. Each of the Parties hereby expressly waives any right it may
have to assert, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any such action or proceeding: (a) any claim that
it is not subject to personal jurisdiction in the aforesaid courts for any
reason; (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts; and (c) any claim that (i) any of the aforesaid courts is an
inconvenient or inappropriate forum for such action or proceeding, (ii) venue is
not proper in any of the aforesaid courts and (iii) this Agreement or any such
Ancillary Agreement, or the subject matter hereof or thereof, may not be
enforced in or by any of the aforesaid courts. Each of the Parties agrees that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 9.04 or any other manner as may be
permitted by Law shall be valid and sufficient service thereof.

28

--------------------------------------------------------------------------------



        SECTION 9.11.    Interpretation; Conflict With Ancillary
Agreements.    The Article and Section headings contained in this Agreement are
solely for the purpose of reference, are not part of the agreement of the
Parties and shall not in any way affect the meaning or interpretation of this
Agreement. Except as specifically set forth in each Ancillary Agreement, the
provisions of each Ancillary Agreement shall govern in the event of any conflict
between any provision of this Agreement and that of the relevant Ancillary
Agreement.

        SECTION 9.12.    Severability.    If any provision of this Agreement is
held to be illegal, invalid or unenforceable under any present or future Law,
the remaining provisions of this Agreement will remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision or
by its severance herefrom.

29

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the date first above written.

    AMERICAN EXPRESS COMPANY
 
 
By:
 
/s/  KENNETH I. CHENAULT      

--------------------------------------------------------------------------------

        Name:   Kenneth I. Chenault         Title:   Chairman and Chief
Executive Officer
 
 
AMERIPRISE FINANCIAL, INC.
 
 
By:
 
/s/  JOHN C. JUNEK      

--------------------------------------------------------------------------------

        Name:   John C. Junek         Title:   Executive Vice President and
General Counsel

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



FORM OF SEPARATION AND DISTRIBUTION AGREEMENT by and between AMERICAN EXPRESS
COMPANY and AMERIPRISE FINANCIAL, INC. Dated as of August 24, 2005
TABLE OF CONTENTS
FORM OF SEPARATION AND DISTRIBUTION AGREEMENT
RECITALS
ARTICLE I DEFINITIONS
ARTICLE II THE RECAPITALIZATION, CONTRIBUTION AND SEPARATION
ARTICLE III THE DISTRIBUTION
ARTICLE IV SURVIVAL AND INDEMNIFICATION
ARTICLE V CERTAIN ADDITIONAL COVENANTS
ARTICLE VI ACCESS TO INFORMATION
ARTICLE VII NO REPRESENTATION OR WARRANTY
ARTICLE VIII TERMINATION
ARTICLE IX MISCELLANEOUS
